DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                     WOLFDY GERALD DOMOND,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D17-0772

                          [January 11, 2018]

  Appeal from the Circuit Court for the Nineteenth Circuit, Indian River
County; Cynthia L. Cox, Judge; L.T. Case No. 312016CF000201A.

  Carey Haughwout, Public Defender, and Travis Dunnington, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and James J Carney,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.